Name: Commission Implementing Regulation (EU) NoÃ 45/2012 of 19Ã January 2012 amending the Annex to Council Regulation (EC) NoÃ 21/2004 as regards the content of the movement documents Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  research and intellectual property;  information and information processing;  means of agricultural production;  information technology and data processing
 Date Published: nan

 20.1.2012 EN Official Journal of the European Union L 17/1 COMMISSION IMPLEMENTING REGULATION (EU) No 45/2012 of 19 January 2012 amending the Annex to Council Regulation (EC) No 21/2004 as regards the content of the movement documents (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 10(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with the provisions of that Regulation. (2) That system is to comprise four elements, namely: means of identification to identify each animal (means of identification), up-to-date registers kept on each holding, movement documents and a central register or a computer database. The Annex to that Regulation sets out the requirements for those elements. (3) Regulation (EC) No 21/2004 provides that, as from 31 December 2009, electronic identification is to be obligatory for all animals born after that date. However, the majority of animals born until that date are still only identified with non-electronic identifiers. (4) The individual animal code contained in the non-electronic identifiers can only be recorded manually. Manual recording of non-electronic identifiers requires considerable effort on the part of keepers and represents a potential source of errors. (5) The particular situation for animals born until 31 December 2009 was taken into account as regards the requirement to record individual animal codes in the movement document. The risks associated with movements of such animals to a slaughterhouse are limited and do not justify the supplementary administrative burden posed by that requirement. Animals moved directly to a slaughterhouse in the same Member State were therefore exempted from that requirement regardless of the date of movement of the animals. (6) In order to further reduce the administrative burden for operators, the Annex to Regulation (EC) No 21/2004, as amended by Commission Regulation (EC) No 933/2008 (2), provides that the requirement of recording the individual animal code in the movement document is not obligatory for animals born until 31 December 2009, until 31 December 2011, for all movements other than to a slaughterhouse directly or via a channelling procedure. (7) During the time this transitional period has been in force, no major failures in the system have been reported to the Commission services as a result of the implementation of this derogation. (8) However, in some Member States, due to the particular way ovine and caprine animals are kept, data shows that animals born until 31 December 2009 will still form a substantial part of the ovine and caprine population until 31 December 2014. The risks associated with their movements would be constantly decreasing, proportionally to the decrease in the number of such animals. However, manual recording of non-electronic identifiers in those cases would still represent a substantial administrative burden on keepers of such animals. (9) Movements of such animals should therefore continue to be exempted from the requirement to record individual animal codes in the movement document until 31 December 2014. The burden imposed on keepers by such recording after that date, as well as the potential sources of error, would then be within acceptable levels. (10) Regulation (EC) No 21/2004 should therefore be amended accordingly. (11) In the interest of legal certainty, it is appropriate that this Regulation apply retroactively from 1 January 2012, in order to ensure continuity in the application of the exemption from the requirement to record individual animal codes in the movement document. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Section C.3 of the Annex to Regulation (EC) No 21/2004, point (b) is replaced by the following: (b) until 31 December 2014 for all other movements. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 9.1.2004, p. 8. (2) OJ L 256, 24.9.2008, p. 5.